DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of improper phrasing such as “The invention refers to.”  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the system further comprises “at least three additional distinct parts,” which is unclear whether Applicant is referring to the 2nd , 3rd and 4th parts or other distinct parts.
Claim 2 recites the limitation "the specially shaped hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the imaginary straight line" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the phrase "in particular " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2, 3, and 6 recites the term “its or it” which is unclear because the term can refer to multiple elements.
Claim 3 recites the limitation "the moulded notches" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4 recites the term “these” which is unclear because the term can refer to multiple elements.
The term “high” in claim 4 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 recites the limitation "the level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassel (U.S. 2011/0092347).
Examiner’s note concerning claim 1, claim 1 is directed to a product-by-process claim wherein the process relied upon is “glued, heat-sealed, or fused” and “injected moulding or 3D printing process”.  This limitation is not given any patentable weight since the structural limitations of the claimed product are met and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
As for Claim 1, as best understood, an invention comprising a first part (30) that is adapted to be glued, heat-sealed or fused (see Examiner’s Note) on a lengthway edge of the plastic cover film, wherein the first part has a specially formed eyelet (36) bearing at least one hole (hole in 36),
the system further comprises at least three additional distinct parts (two 16 and 12) which are in series and connected one to the next, wherein a second part (16) and a fourth part (16) of the system are produced by an injection moulding or 3D printing process (see Examiner’s Note), so that the second part is securely connected to the first part (see Fig. 1) wherein the fourth part is securely connectable to a wire rope (60) and wherein the second part and the fourth part are connected with each other via a third part (12) of the system being an elastic cord (see para [0075]).
2. (Currently Amended) the system according to claim 1, as best understood, wherein
a) that the second part is a shaped accessory having a specially shaped head (top portion of 16 connected to 36) that enters or contacts the specially shaped hole (hole of 38 or 38) of the first part and shaped notches (aperture in sleeve 20 where the cord 12 fits) in which the third part of the system enters from the side that has an open geometry and abuts at (see Fig. 7), at least one point spaced from the imaginary straight line that said notches form (see Figs. 2-4 and 7), and
b) that the fourth part, through which the third part of the system is inserted, has in particular an open geometry on its one side (aperture in sleeve 20 where the cord 12 fits), allowing easy insertion of the third part and contacts at, at least three points which form angles among them (see Figs. 2-4 and 7).
3. (Currently Amended) The system according to claim 2, as best understood, wherein the third part of the system is a small calibre tube of plastic or elastic material which (see para [0075]), when it enters the moulded notches and when the angle changes in the imaginary line of force exertion (see Figs. 2-4 and 7), it is deformed so as to increase the friction both between its walls and the respective sides of both the second part and fourth part into which it is placed, and between the inner walls of the small calibre tube to achieve greater overall friction (see para [0075-0077] and Figs. 2-4 and 7).
4. (Currently Amended) the system according to claim 1,  as best understood, wherein the second part and the fourth part made of durable materials (see para [0075]) such as polymers or elastomers whose natural or treated surfaces have a high coefficient of friction, so as to increase the total friction between these two parts and the third part passing through the second part and the fourth part (see para [0075-0077] and Figs. 2-4 and 7).
5. (Currently Amended) The system according to claim 1, as best understood, wherein the second part and the fourth part are coated with elastic or elastomeric materials which further increase the friction between the second part and the third part and respectively between the third part and the fourth part (see para [0075-0077] and Figs. 2-4 and 7).	
6. (Currently Amended) The system according to claim 1, as best understood, wherein the third part is made of a viscoelastic material to automatically adapt its mechanical behavior to the level of forces exerted on it (see para [0075-0077] and Figs. 2-4 and 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677